| FITZSIMMONS, J.
concurring with additional reasons.
The interpretation of La.R.S. 9:2800.6 in Alexander v. Wal-Mart Stores, Inc., 96-1598 (La.App. 3rd Cir.2/4/98); 707 So.2d 1292, effectively places a burden on the plaintiff and then precludes any indirect evidence from’ proving that burden. It is fortunate that evidence can be either direct or circumstantial; that we can establish truth via inductive reasoning, as well as by deductive reasoning.
I do not ascribe to the legal analysis expressed by our brethren on the third circuit court of appeal. The facts concluded from reasoning are substantial and meet the plaintiffs burden of proof regarding “constructive notice.”